Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-14 in the reply filed on 3/29/21 is acknowledged.  Upon further consideration the Requirement Restriction is withdrawn. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 3, 4, 9, 10, 11, 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2011/0052960).

With respect to claim 1, Kwon et al. discloses a secondary battery module (an accumulator assembly) for a vehicle [0005], comprising:  a plurality of battery cells 11 having mutually opposite bearing faces the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figures 1-2D; 0047-0060]; a cooling device 12/14/13 [Figure 2A] including a plurality of cooling conduits 12  (cooling elements) disposed between neighboring battery cells 11  of the plurality of battery cells 11 and, conjointly with th
 a respective cooling element 12 of the plurality of cooling elements 12 having two, at least in regions, cooling conduit walls defining a space in which a spacer 17 is disposed (mutually spaced-apart compression plates) which bear in a heat- transmitting manner  on a bearing fac

The recitation “for a hybrid or electric vehicle” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Screiber 128, F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See MPEP 2111.02


Furthermore, although Kwon et al. does not specifically disclose wherein the accumulator assembly is for a hybrid or electric vehicle, however, one of ordinary skilled in the art would appreciate that the battery of Kwon et al. is fully capable of use in an electric or hybrid vehicle given that a car, as disclosed in Kwon, can include a hybrid or electric car.
With respect to claim 2, Kwon et al. discloses wherein the respective cooling element 12 is a metallic profile. [0056]

With respect to claim 3, Kwon et al. discloses wherein the space in which a spacer 17 is disposed (compression space), at least in regions, is filled with a spacer 17 (compression element) structured and arranged to absorb the elastic deformation of the two compression plates into the compression space. [0074]

With respect to claim 4, Kwon et al. discloses the compression element 17 includes at least one spring element disposed between the two compression plates. [0010; 0067; 0070; 0075]

With respect to claim 9, Kwon et al. discloses wherein: the cooling devic


With respect to claim 10, Kwon et al. discloses wherein: the cooling devic

With respect to claim 11, Kwon et al. discloses wherein the metallic profile is composed of aluminum.  [0056; 0067]

With respect to claim 12, Kwon et al. discloses wherein the metallic profile is a steel-sheet bent part.  [0056; 0067; Figure 4]


With respect to claim 14, Kwon et al. discloses wherein the compression element 17 includes at least one spring element disposed between the two compression plates. [0010; 0067; 0070; 0075]

With respect to claim 15, Kwon et al. discloses a secondary battery module (an accumulator assembly) for a vehicle [0005], comprising: a plurality of battery cells 11 stacked along a stacking direction defining a battery block [Figures 1-2D; 0047-0060], each of the plurality of battery cells 11 having a plurality of bearing faces disposed opposite one another and facing in the stacking direction; a cooling device 12/14/13 including a plurality of cooling elements 12 disposed between neighboring battery cells 11 of the plurality of battery cells 11 and braced in the stacking direction conjointly with the neighboring battery cells 11; and a respective cooling element 12 of the plurality of cooling elements 12 having two compression plates respectively bearing in a heat-

The recitation “for a hybrid or electric vehicle” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Screiber 128, F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See MPEP 2111.02


.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960) as applied to claims 1 & 15 above in further view of Yoshitake et al. (US 2012/0052359).

With respect to claim 5, Kwon et al. does not disclose wherein: the respective cooling element, at least on one side, includes a cell- holding collar which, in the stacking direction, projects from the two compression plates at least on one side; and at least 

Yoshitake et al. discloses battery assembly (accumulator assembly) [Figure 1] for a hybrid or electric vehicle [0002], comprising:  a plurality of battery cells 1 having mutually opposite bearing faces the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 1; 0043-0044]; a cooling device [0024-0025] including a plurality of battery holders 2 (cooling elements) [Figure 2; 0024-0025; 0043-0049] disposed between neighboring battery cells 1 of the plurality of battery cells 1 and, conjointly with th

wherein: the respective cooling element 2, at least on one side, includes a cell- holding collar 2/2b [0045-0047; Figure 2; Figure 3] which, in the stacking direction, projects from the plates 2/2a at least on one side; and at least one of th


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. 

With respect to claim 6, Kwon et al. does not disclose wherein an angle between the cell-holding collar and the two compression plates, at least in regions, deviates from 900.  

Yoshitake et al. discloses wherein an angle between the cell- holding collar 2/2b and the plates 2/2a, at least in regions, deviates from 900.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a cell- holding collar  wherein an angle between the cell-holding collar and the two compression plates, at least in regions, deviates from 900, as disclosed in Yoshitake, in order to allow for improved insulation and cooling passages to allow for cooling of each battery while simplifying assembly and preventing deviation and disconnection of the batteries. [0004; 0009; 0013-0014]

With respect to claim 19, Kwon et al. does not disclose wherein the respective cooling element includes: two support collars projecting transversely from at least one of the two compression plates, the two support collars disposed on opposing ends of the 


Yoshitake et al. discloses battery assembly (accumulator assembly) [Figure 1] for a hybrid or electric vehicle [0002], comprising:  a plurality of battery cells 1 having mutually opposite bearing faces the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 1; 0043-0044]; a cooling device [0024-0025] including a plurality of battery holders 2 (cooling elements) [Figure 2; 0024-0025; 0043-0049] disposed between neighboring battery cells 1 of the plurality of battery cells 1 and, conjointly with th

wherein: the respective cooling element 2, includes two support collars 2b projecting transversely from the plates 2, the two support collars 2b disposed on opposing ends of the respective cooling element 2 such that the plate 2/2a is disposed between the two support collars 2b; and two cell-holding collars 2 projecting transversely from the plates 


    PNG
    media_image1.png
    155
    233
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a cell- holding collar and support collar, as disclosed in Yoshitake, in order to allow for improved insulation and cooling passages to allow for cooling of each battery while simplifying assembly and preventing deviation and disconnection of the batteries. [0004; 0009; 0013-0014]

 Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0052960) in view of Yoshitake et al. (US 2012/0052359) as applied to claim 5  above in further view of Fujimura et al. JP 2012/248374.

With respect to claim 7, Kwon et al. discloses a variation in a length of the respective cooling element 12 transversely to the stacking direction is compensable via a deformation of the two compression plates in the stacking direction. [Figure 9b]



  Fujimura et al. discloses a battery module  (accumulator assembly) comprising:  a plurality of battery cells having mutually opposite bearing faces the battery cells 2 stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 8]; a cooling device including a plurality of heat conductive plates 20 (cooling elements) disposed between neighboring battery cells 2  of the plurality of battery cells 2 and, conjointly with th

 a respective cooling element 20 of the plurality of cooling elements 20 having plates 20 which bear in a heat- transmitting manner  on a bearing fac 5Application No. Not Yet AssignedDocket No.: 66814-0953 Amendment dated August 27, 2019First Preliminary Amendment (support collar) is connected to the plates 20; and the support collar 30b is disposed peripherally and at least on one side of the respective cooling element 20, and projects in the stacking direction from the plates 20 on both sides via a spring unit 30a that is resilient transversely to the stacking direction. [Figure 7; 0057-0066; 0090-0093]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]

 
With respect to claim 8, Kwon et al. does not disclose wherein the resilient spring unit is structured as a corrugated connection region adjoining at least one of the cell-holding collar, the support collar, and at least one of the two compression plates, in an integral manner.  

Fujimura et al. discloses wherein the resilient spring unit 30a is structured as a corrugated connection region adjoining the support collar 30b, and the plates 20, in an integral manner. [Figure 8; Figure 7]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0052960 as applied to claim 3 above in further view of Narbonne et al. (US 2012/0003508).

With respect to claim 13, Kwon et al. does not disclose wherein the compression element is composed of a polyurethane foam.  

Narbonne et al. discloses the use of polyurethane foam as a compression element between battery cells 3/3’/3’’. [0003; 0025; 0032-0037; 0041; 0051; Figure 1; 0061-0067; 0071-0074] 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the compression element of Kwon et al. to include polyurethane foam, as disclosed in Narbonne et al., in order to allow for excellent thermal insulation and improved barrier effect. [0065]

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0052960 as applied to claim 15  above in further view of Fujimura et al. JP 2012/248374

With respect to claim 16, Kwon et al. does not disclose wherein the respective cooling element includes at least one support collar disposed peripherally on at least one side 


 Fujimura et al. discloses a battery module  (accumulator assembly) comprising:  a plurality of battery cells having mutually opposite bearing faces the battery cells 2 stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 8]; a cooling device including a plurality of heat conductive plates 20 (cooling elements) disposed between neighboring battery cells 2  of the plurality of battery cells 2 and, conjointly with th

 a respective cooling element 20 of the plurality of cooling elements 20 having plates 20 which bear in a heat- transmitting manner  on a bearing fac 5Application No. Not Yet AssignedDocket No.: 66814-0953 Amendment dated August 27, 2019First Preliminary Amendment (support collar) is connected to the plates 20; and the support collar 30b is disposed peripherally on at least one side of the respective cooling element 20 and extending in the stacking direction from both sides of the respective cooling element 20. [Figure 7; 0057-0066; 0090-0093]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. 
With respect to claim 17, Kwon et al. does not disclose wherein the at least one support collar is connected to the two compression plates via a spring unit which is resilient in a direction extending transversely to the stacking direction.  


Fujimura et al. discloses wherein the at least one support collar 30b is connected to the plates 20 via a spring unit 30a which is resilient in a direction extending transversely to the stacking direction.  [Figure 8; Figure 7]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]

With respect to claim 18, Kwon et al. does not disclose wherein the spring unit is defined by a corrugated connection region adjoining the at least one support collar and at least one of the two compression plates in an integral manner.  



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included a support collar, as disclosed in Fujimura et al., in order to allow for excellent cooling capacity and simple assembly. [0016-0018]


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2011/0052960 in view of Yoshitake et al. (US 2012/0052359)



With respect to claim 20, Kwon et al. discloses a secondary battery module (an accumulator assembly) for a vehicle [0005], comprising:  8Application No. Not Yet AssignedDocket No.: 66814-0953 Amendment dated August 27, 2019 First Preliminary Amendment a plurality of battery cells 11 stacked along a stacking direction defining a battery block [Figures 1-2D], each of the plurality of battery cells 11 having a plurality of bearing faces disposed opposite one another and facing in the stacking direction[Figures 1-2D; 0047-0060]; a cooling device 12/14/13 including a plurality of cooling elements 12 disposed between neighboring battery cells 11 of the plurality of battery cells 11 and braced in the stacking direction conjointly with the neighboring battery cells 11 [Figures 1-2D]; a respective cooling 

The recitation “for a hybrid or electric vehicle” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Screiber 128, F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See MPEP 2111.02





Kwon et al. does not disclose wherein the respective cooling element includes two cell-holding collars projecting transversely from at least one of the two compression plates, the two cell-holding collars disposed on opposing ends of the respective cooling element such that the compression space is disposed between the two cell-holding collars; and wherein the two cell-holding collars contact opposing ends of the neighboring battery cells securing the neighboring battery cells within the battery block in a direction extending transversely to the stacking direction.

Yoshitake et al. discloses battery assembly (accumulator assembly) [Figure 1] for an electric vehicle [0002], comprising:  a plurality of battery cells 1 having mutually opposite bearing faces the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block [Figure 1; 0043-0044]; a cooling device [0024-0025] including a plurality of battery holders 2 (cooling elements) [Figure 2; 0024-0025; 0043-0049] disposed between neighboring battery cells 1 of the plurality of battery cells 1 and, conjointly with th

wherein the respective cooling element 2 includes two cell-holding collars 2/2b projecting transversely from at least one of the plates 2, the two cell-holding collars 2/2b disposed on opposing ends of the respective cooling element 2 such that the plate 2 is disposed between the two cell-holding collars 2/2b; and wherein the two cell-holding collars 2/2b contact opposing ends of the neighboring battery cells 1 securing the neighboring battery cells 1 within the battery block in a direction extending transversely to the stacking direction. [Figure 2]



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cooling element of Kwon et al. to have included cell- holding collars, as disclosed in Yoshitake, in order to allow for improved insulation and cooling passages to allow for cooling of each battery while simplifying assembly and preventing deviation and disconnection of the batteries. [0004; 0009; 0013-0014]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wayne et al. US 2013/0115506, Bauer US 2010/0119927 and Takaki et al. (US 6,482,542)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723